Citation Nr: 0922412	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to 
October 1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

The preponderance of the competent medical evidence of record 
indicates that the Veteran does not have chronic fatigue 
syndrome.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

A VCAA notice letter was issued in June 2005 with respect to 
the Veteran's claim for service connection for PTSD, and 
informed the Veteran of what evidence was required to 
substantiate a claim for service connection.  This letter 
also informed him of his and VA's respective duties for 
obtaining evidence.  In September 2005, the RO received the 
Veteran's claim for entitlement to service connection for 
chronic fatigue syndrome and service connection for an 
undiagnosed illness.  In a February 2006 notice letter, the 
RO acknowledged receipt of the Veteran's amended claim that 
included service connection for chronic fatigue syndrome, and 
continued to inform the Veteran of his and VA's role in 
obtaining evidence.  In a May 2006 RO rating decision, the RO 
denied the claim for service connection for chronic fatigue 
syndrome, including the statement that "[w]e must deny your 
claim because there is no medical evidence of record of a 
current condition, evidence that the condition started in 
service or evidence of a link between service and your 
current condition.  We need these in order to grant service 
connection."  This rating decision was provided to the 
Veteran by a VA letter dated in May 2006.  Although the 
specific VCAA notice letters did not directly inform the 
Veteran as to the requirements for service connection for 
chronic fatigue syndrome, the Board finds that a reasonable 
person would have known of the requirements after having 
received the general requirements for service connection in 
the July 2005 VCAA letter, and the specific evidence needed 
to substantiate a claim for service connection as set forth 
in the rating decision dated in May 2006.  This information 
was repeated in a February 2007 statement of the case, and 
the case was readjudicated thereafter, most recently in April 
2008.  Further, the Veteran, in correspondence received 
directly from him and through his representative, including 
as received directly from the Veteran in September 2005, 
demonstrated actual knowledge of the requirements for service 
connection for chronic fatigue syndrome on a direct-
incurrence basis.  In the September 2005 letter he alleged 
that he had submitted "new medical evidence with a current 
diagnosis and linkage to my military service."  The Veteran 
was afforded the laws and regulations as to service 
connection for chronic fatigue syndrome, including as due to 
an undiagnosed illness, see 38 C.F.R. §§ 3.303 and 3.317, in 
that part of the February 2007 statement of the case 
pertaining to entitlement to service connection for chronic 
fatigue syndrome, such that a reasonable person would have 
understood that entitlement to service connection could be 
available based on either theory of entitlement; and in fact 
he was successful in a concurrent claim for service 
connection for other disability as due to an undiagnosed 
illness.  In light of the above, although VCAA notice has 
been far from letter perfect in this case, the Board finds 
that the Veteran demonstrated actual knowledge as to what was 
required to substantiate his claim, and that a reasonable 
person would have known through the notice, decisional and 
procedural documents sent to him what was required to 
substantiate his claim.  Accordingly, the Board finds that 
any VCAA notice error in this matter is no more than non-
prejudicial error.  
 


In addition, a March 2006 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
file contains the Veteran's statements in support of his 
claim.  

The Board acknowledges that letters from physicians dated in 
July 2005 and August 2006 have indicated relevant continuing 
treatment for symptoms that may be associated with chronic 
fatigue syndrome, to include fatigue itself.  The Veteran has 
been advised, for example in a duty to assist letter dated in 
February 2006, that he could submit additional relevant 
treatment records in support of his claim, and that treatment 
records would be relevant to his claim.  However, he has not 
responded by providing, or seeking VA's assistance in 
obtaining, any such relevant records of treatment.  The duty 
to assist in the development and the adjudication of a claim 
is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran 
has been advised on several occasions that VA would make 
reasonable efforts to assist him in obtaining relevant 
medical evidence in connection with his compensation claims 
before VA; however, such assistance has not been sought by 
the Veteran.  He has instead apparently chosen to submit only 
limited letters and examination reports from treating and 
examining clinicians.  Without the Veteran's cooperation in 
providing records of treatment identified by him and his 
physicians, or in assisting VA in obtaining such records, 
further attempts to obtain the records would have no 
reasonable chance of being successful.  VA's diligent efforts 
in assisting the Veteran, and affording the Veteran the 
benefit of the doubt, are evidenced by providing VA 
examinations and obtaining evidence sufficient to facilitate 
the grant in March 2007 of the Veteran's concurrent claims 
for service connection for PTSD and unexplained arthralgia 
involving the shoulders, elbows, knees and wrists, with 
headaches and fatigue (which the Board notes does in fact 
include a grant of service connection for symptoms of 
fatigue, if not specifically chronic fatigue syndrome), which 
the RO initially construed as a full grant of the benefits 
sought on appeal, until the Veteran asserted to the contrary.  
The Veteran's apparent decision not to obtain further records 
of relevant treatment or to assist VA in obtaining such 
records, notwithstanding VA's substantial efforts in 
assisting the Veteran in this matter, is a factor in the 
Board's decision to decide the current appeal for service 
connection for chronic fatigue syndrome based on the current 
record.
  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim. 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
For a veteran who had active service in the Southwest Asia 
theater of operations during the Persian Gulf War, service 
connection may be established for objective indications of a 
qualifying chronic disability which cannot be attributed to 
any known clinical diagnosis, but which instead resulted from 
an undiagnosed illness that became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

There are three types of "qualifying chronic disabilities" 
for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome, or (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.

In addition, under 38 C.F.R. § 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability' include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no 
requirement that there be competent evidence of a nexus 
(i.e., link) between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay 
persons are competent to report objective signs of illness.  
Id.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2008).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Service treatment records reveal that at a December 1986 pre-
service enlistment examination, the Veteran was noted to have 
multiple aches and pains.  A reviewing physician wrote that 
the Veteran had minor knee aching in cold weather with no 
loss in range of motion.  At October 1987 and September 1990 
dental examinations, the Veteran provided a history of 
painful joints, but without comment from the treating 
clinicians.  In March 1989 the Veteran was seen for swelling 
of the sinuses.  He was found to have a resolving upper 
respiratory infection.  In June 1990, the Veteran was seen 
for hip pain; X-rays of the pelvis and hips taken at that 
time were normal.  He was also seen that month for pain in 
the left upper extremity.  He denied sensory or motor loss.  
The examination and impression sections of the report are not 
fully legible.  At the Veteran's September 1991 service 
discharge examination, he provided a history of swollen and 
painful joints, pain or pressure in the chest, and car, 
train, sea or air sickness.  A reviewing physician noted that 
pain in the knees and elbows was associated with cold, and 
the occasional pain was associated with deep respiration in 
the morning.  Current symptoms were negative.  Motion 
sickness was noted to resolve with medications.  Clinical 
evaluation of the head, respiratory systems, abdomen and 
viscera, and upper and lower extremities was normal.  
Clinical evaluation of the heart was abnormal, for a +2/6 
systolic heart murmur, diagnosed as probably functional, with 
no history of rheumatic heart disease.  

The Veteran's awards and decorations include the Combat 
Action Ribbon for service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Based on this 
service, he is in receipt of service-connected compensation 
benefits for PTSD and for unexplained polyarthralgias 
involving the shoulders, elbows, knees, and wrists, with 
headaches and fatigue.

At a VA neurological examination in August 1997, the Veteran 
complained of recurrent headaches.  On mental status 
examination, the Veteran was alert, cooperative, and oriented 
to time, place and person.  His short recall appeared to be 
impaired.  He showed no impairment of thinking and judgment.  
On neurological examination, all cranial nerve function was 
intact.  Gait and station were normal.  On motor system 
examination, all muscle groups exhibited normal strength.  
Tone and coordination were intact.  Reflexes were symmetric, 
and both plantars were flexor.  Sensory examination was 
intact.  The diagnoses were normal neurological examination; 
history of recurrent headache; and mild impairment of short 
memory recall.  

At an August 1997 VA psychiatric examination, no psychiatric 
illness was found.  The Axis III diagnosis was joint pains.  
Global Assessment of Functioning was evaluated as 90.

At a VA general medical examination in August 1997, the 
Veteran's behavior was normal.  A radiological examination of 
the left shoulder in March 1997 was noted to be normal, 
though a whole body bone scan was indicated to reveal 
posttraumatic degenerative changes involving the right 
acromioclavicular aspect of the left lower mid-femoral shaft.  
Antinuclear antibody testing was negative.  Chemistry 
screening revealed a cholesterol 289, and was otherwise 
normal.  Urinalysis was negative.  Veteran was normally 
oriented.  He could recall three of three words after several 
minutes.  Complete blood count was unremarkable.  The 
diagnoses were likely acromioclavicular arthritis on the 
right; pain in the wrists, elbows, knees, cervical spine and 
low back, no cause found; intermittent short-term memory 
loss, not apparent at time of examination; and 
hyperlipidemia.

In a July 2005 letter, a private family practice physician 
wrote that the Veteran had been a patient of his since 1997.  
He asserted that the Veteran was suffering from repeated 
bouts of arthralgias with no explanation and symptoms of 
chronic fatigue syndrome.  He noted that he had seen the 
Veteran between the dates from 1997 to July 2005, and that it 
was his medical opinion that the Veteran's current condition 
was related to or could have been aggravated by his military 
service.  

In a letter dated in August 2006, a physician from a private 
family medicine practice wrote that the Veteran had been his 
patient since January 2000.  He wrote that during this time, 
the Veteran had been tested for numerous physical and 
emotional complaints.  These were said to include 
arthralgias/joint pain, fatigue, chronic [illegible], 
dsypnea, shoulder pain/bursitis, hemorrhoids, swelling of the 
hands and feet, anxiety, cough, muscle spasm, and short term 
memory problems.  The physician wrote that these problems did 
not exist prior to the Veteran's tour during the Gulf War.  
He had discussed with the Veteran his fear of exposure to 
chemicals while in Iraq, which may cause disease or illness 
years later.  The Veteran was indicated to be coping with his 
condition without medication, though he continued to use 
tobacco.

At a January 2007 private psychological examination the 
Veteran was diagnosed as having PTSD and joint pain (he has 
been afforded service connection for both).

At a VA examination in April 2006, the Veteran was noted to 
be 5 foot 11 inches tall, to weigh 192 pounds, and to have a 
temperature of 98.6.  Examination of the head, ear, eyes, 
nose and throat revealed no acute cardiac or respiratory 
distress.  The throat was clear and there were no exudates in 
the throat or erythema.  The tonsils were normal, and there 
was no cervical, supraclavicular or axillary lymphadenopathy.  
The abdomen was soft and nontender, and no hepatosplenomegaly 
present.  Breath sounds were clear.  The heart was of regular 
rate and rhythm.  S1 and S2 sounds were heard, and there was 
no S3 or murmur.  On laboratory testing, diagnostic testing 
for rheumatoid factor was negative.  Chemistry was 
unremarkable.  Liver enzymes were normal.  Antinuclear 
antibody testing was negative.  Urinalysis was unremarkable.  
Based on these negative findings the examiner found that 
there was no evidence of chronic fatigue syndrome on 
examination, and that there was no evidence of Persian Gulf 
War undiagnosed illness.

The Board notes that the sole affirmative mention by a 
competent clinician of chronic fatigue syndrome provided in 
the claims file is from a private practitioner's letter dated 
in July 2005.  The physician sated that the Veteran had been 
seen for bouts of arthralgia with no explanation and symptoms 
of chronic fatigue syndrome.  He did not identify what the 
symptoms of chronic fatigue syndrome were.  By contrast, an 
August 2006 letter from another private physician details a 
constellation of symptoms but does not diagnose or mention 
the possibility of chronic fatigue syndrome.  As to whether a 
diagnosis of chronic fatigue syndrome is appropriate, the 
Board finds the report of an April 2006 VA examination of 
significantly greater probative weight than the July 2005 
physician's letter, since the VA examiner had full access to 
the Veteran's medical history, and provided detailed physical 
and laboratory findings, all of which were essentially normal 
or negative, before opining that there was no evidence of 
chronic fatigue syndrome.  This opinion is more probative 
than the July 2005 written statement that the Veteran had 
"symptoms of chronic fatigue syndrome"; the probative value 
of that opinion is very limited without elaboration of what 
the symptoms of chronic fatigue syndrome were and without an 
unambiguous indication as to whether an actual diagnosis of 
chronic fatigue syndrome had been rendered.

The Board acknowledges the Veteran's assertion that he has 
chronic fatigue syndrome.  The Veteran, as a lay person, is 
not competent to offer opinions on medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  However, he is competent to 
provide testimony as to continuity of symptomatology since 
service.   See 38 C.F.R. § 3.159(a)(2); Duenas v. Principi, 
18 Vet. App. 512, 518 (2004) (veteran competent to testify as 
to experiencing symptoms of diagnosed heart disease from time 
of separation from service until the present); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (veteran competent 
to testify that he experienced ringing in his ears in service 
and had experienced ringing in his ears ever since service).   
The Veteran has competently asserted a range of symptoms that 
have been corroborated by treating physicians.  See 38 C.F.R. 
§ 3.317.  The Veteran, however, is not competent to provide a 
complex medical diagnosis such as chronic fatigue syndrome 
based on his reported symptoms.  As such, his lay assertion 
that he has the medical condition known as chronic fatigue 
syndrome carries essentially no probative weight.  

The Board acknowledges the Veteran's history of joint pains 
and other symptoms during service in the Persian Gulf War and 
after service, including fatigue, and that a determination of 
the etiology and diagnosis of these symptoms has been 
elusive.  Thus, 38 C.F.R. § 3.317 is for consideration in 
this matter.  To this extent, the Veteran was afforded all 
benefit of the doubt in the grant of service connection in 
March 2007 for unexplained polyarthralgia involving the 
shoulders, elbows, knees, and wrists, with headaches and 
fatigue, effective September 9, 2005, the date of the 
Veteran's claim for service connection for these symptoms 
generally and also for chronic fatigue syndrome specifically.  
This grant of service connection was apparently awarded based 
in large part on the aforementioned August 2006 letter from a 
private physician; it is noteworthy that this physician did 
not provide a known diagnosis, chronic fatigue syndrome or 
otherwise, for the Veteran's claimed condition.  The Board 
has found that, notwithstanding the Veteran's acknowledged 
symptoms in this regard, for which he has been granted 
service connection, the preponderance of the competent 
medical evidence of record indicates that a diagnosis of 
chronic fatigue syndrome is not medically appropriate, as 
directly indicated by the April 2006 VA examiner in the 
context of an essentially negative medical examination.  The 
requirement for a medical nexus opinion does not apply in 
this matter because 38 C.F.R. § 3.317 is for application.  
However, because the preponderance of the competent medical 
evidence indicates that the Veteran does not have the current 
claimed disability, chronic fatigue syndrome, the claim for 
service connection for this disability is not substantiated.  
Accordingly, entitlement to service connection for chronic 
fatigue syndrome is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


